

116 HR 6256 IH: Five-Stars for Safe Cars Act
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6256IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Pallone (for himself and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the National Highway Traffic Safety Administration to update the motor vehicle information required to be submitted to the Administration to assist a consumer in buying a passenger motor vehicle.1.Short titleThis Act may be cited as the Five-Stars for Safe Cars Act.2.Updating the 5-star safety rating systemSection 32302 of title 49, United States Code, is amended by adding at the end the following:(e)Roadmap(1)In generalNot later than 1 year after the date of enactment of this subsection and every year thereafter, the Secretary shall publish a clear and concise report on a publicly accessible website detailing efforts over the next five-year period to improve the passenger motor vehicle information developed under subsection (a).(2)ElementsThe report required under paragraph (1) shall include—(A)descriptions of actions that will be taken to update the passenger motor vehicle information developed under subsection (a), including the development of test procedures, test devices, test fixtures, and safety performance metrics;(B)key milestones, including the anticipated start of an action, completion of an action, and effective date of an update; and(C)descriptions of how an update will improve the passenger motor vehicle information developed under subsection (a).(3)RequirementsIn developing, implementing, and updating the report required under paragraph (1), the Secretary shall—(A)identify and prioritize safety features and technologies that are practicable and for which objective rating tests and evaluation criteria exists;(B)when reasonable and in the public interest, harmonize the passenger motor vehicle information developed under subsection (a) with other safety information programs, including those administered internationally or by private organizations, that provide comparisons of safety characteristics of passenger motor vehicles;(C)establish objective criteria for the selection of safety technologies to be rated;(D)conduct annual review to evaluate effectiveness of the passenger motor vehicle information produced under subsection (a) at improving the safety of passenger motor vehicles;(E)provide for a reasonable period of time for compliance with new or updated tests; and (F)adhere to all deadlines established under subsection (f).(4)Public commentThe Secretary shall provide for a period of public comment and review in developing the plan required under paragraph (1).(f)Updating the 5-Star safety rating system(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall finalize the proceeding entitled New Car Assessment Program (80 Fed. Reg. 78521) to update the passenger motor vehicle information required under subsection (a).(2)CrashworthinessIn carrying out paragraph (1), the Secretary shall—(A)update the test procedures and devices, including anthropomorphic test devices, used in tests;(B)establish new or refine injury criteria, including but not limited to brain, thoracic and abdomen, neck, and lower leg injury criteria;(C)establish rear seat crashworthiness tests and rating, including for seating positions beyond the second row of seats;(D)establish crashworthiness tests for all designated seating positions and ratings for elderly occupants; (E)establish crashworthiness tests for all rear designated seating positions and ratings for children; and(F)ensure that crashworthiness tests account for occupancy of all designated seating positions, as applicable.(3)Crash avoidanceIn carrying out paragraph (1), the Secretary shall update and create, as applicable, crash avoidance tests and ratings, which shall include forward automatic emergency braking (forward collision warning, crash imminent braking, and dynamic brake support), lower beam head light performance, semi-automatic headlamp beam switching, amber rear turn signal lamps, rear cross traffic alert, lane departure warning, rear automatic emergency braking, and blind spot detection.(4)Pedestrian safetyIn carrying out paragraph (1), the Secretary shall establish tests and ratings for pedestrian, bicyclist, and other vulnerable road users crashworthiness, including the potential risks of injuries to the head, pelvis, upper and lower leg, and crash avoidance, which shall include automatic emergency braking and rear automatic emergency braking.(5)Enhancing motor vehicle informationIn carrying out paragraph (1), the Secretary shall create a combined overall five-star vehicle rating and separate five-star ratings for crashworthiness for adults (women and men), crashworthiness for elderly occupants, crashworthiness for children, crash avoidance, and pedestrian and bicycling crashworthiness and crash avoidance. The Secretary shall ensure that the five-star ratings are prominently displayed in stickers placed on motor vehicles by their manufacturers and on a publicly available and easily accessible website.(6)Post-crash safety(A)Not later than 2 years after the date of enactment of this Act, the Secretary shall complete research into the development of tests for the following safety features—(i)automatic collision notification; and(ii)advanced automatic collision notification.(B)After completion of the research required under subparagraph (A), the Secretary shall include each of the safety features in the passenger motor vehicle information developed under subsection (a) not later than 3 years after the date of enactment of this Act unless the Secretary determines that doing so will not improve the safety of passenger motor vehicles.(C)If the Secretary determines that including one or more of the safety features in passenger motor vehicle information developed under subsection (a) will not improve the safety of passenger motor vehicles, the Secretary shall submit a report describing the reasons for not including each of the safety features in the passenger motor vehicle information developed under subsection (a) to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than 3 years after the date of enactment of this Act. If one or more of the safety features is included in an international safety information program, the Secretary shall detail why the tests and ratings from the international safety information program, or substantially similar tests and ratings, were not adopted.(7)Advanced crash avoidance systems(A)Not later than 2 years after the date of enactment of this Act, the Secretary shall complete research into the development of tests for the following safety features—(i)lane keeping assistance;(ii)traffic jam assist;(iii)passive drunk driving prevention system;(iv)driver distraction prevention system; and(v)driver monitoring.(B)After completion of the research required under subparagraph (A), the Secretary shall include each of the safety features in the crash avoidance rating not later than 3 years after the date of enactment of this Act unless the Secretary determines that doing so will not improve the safety of passenger motor vehicles.(C)If the Secretary determines that including one or more of the safety features in the crash avoidance rating required will not improve the safety of passenger motor vehicles, the Secretary shall submit a report describing the reasons for not including each of the safety features in the crash avoidance rating to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than 3 years after the date of enactment of this Act. If one or more of the safety features is included in an international safety information program, the Secretary shall detail why the tests and ratings from the international safety information program, or substantially similar tests and ratings, were not adopted.(8)Continuous updatesNot later than 3 years after completing the proceeding entitled New Car Assessment Program (80 Fed. Reg. 78521) required under paragraph (1) and every 3 years thereafter, the Secretary shall update the passenger motor vehicle information under subsection (a) to expand consumer access to vehicles with improved safety in accordance with the roadmap required under subsection (e).(9)Reporting requirementShould the Secretary fail to meet a deadline set forth in this subsection, the Secretary shall complete and submit a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate within 1 month of such deadline, providing an explanation for why the deadline was not met and a detailed plan and projected timeline for completing the requirements of this subsection..